Per Curiam. This claim arises out of an alleged criminal offense that occurred on December 2, 1974, at approximately 12:00 noon, at or near the comer of 79th Street and Harlem Avenue, Chicago, Illinois. Vincent J. Leone, victim, seeks compensation pursuant to the provisions of the "Crime Victims Compensation Act,” Ill.Rev.Stat., 1973, Ch. 70, Sec. 71, et seq. (Hereafter referred to as the "Act.” Evidence was taken by the Court at a hearing conducted by J. Barry Fisher, a Commissioner of this Court. This Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Court and a report of the Attorney General of the State of Illinois which substantiates matters set forth in the application. Based upon these documents and other evidence submitted before the Court, the Court finds: 1. That the Claimant, Vincent J. Leone, age 32, allegedly was the victim of a violent crime as defined in Sec. 2(c) of the Act, to wit: "Battery,” Ill.Rev.Stat., 1973, Ch. 38, Sec. 12-3. 2. That on December 2, 1974, at approximately 12:00 noon, the Claimant was driving his automobile westbound on 79th Street when he unintentionally "cut-off’ a truck. When the Claimant stopped for a red light at 79th Street and Harlem, the driver of the truck approached him and an argument began after the Claimant apologized. The driver of the truck then hit the Claimant in the mouth with his fist. 3. That the Claimant reported the incident to the police at approximately 4:00 on December 3, 1974. The Claimant was unable to furnish the police with any information as to the identity of his assailant or the make, color, year, or license number of the truck other than the truck was the type to transport gasoline. The Claimant stated to the police that he did not wish to prosecute. 4. That the Claimant incurred damage to his teeth as result of the incident and was treated by Gerald M. Ascherman, D.D.S. 5. That, according to Sec. 3(d) of the Crime Victims Compensation Act, Ill.Rev.Stat., 1973, Ch. 70, Sec. 73(d), a person is entitled to compensation if: (d) the applicant has cooperated fully with law enforcement officials in the apprehension and prosecution of the assailant. 6. That the Claimant did not comply with Sec. 3(d) of the Act by advising the law enforcement officials that he would not proceed with prosecution if the assailant were found. It is therefore the finding of this Court that the Claimant has failed to meet a required condition precedent to his right to compensation under the Act. Therefore, this Court finds that no compensation in this claim is authorized under the aforesaid Act. Accordingly, this claim is hereby denied.